Claims 1-20 are pending and under consideration.

Priority:  The instant application claims priority to foreign applications KR 10-2019-0061921, filed May 27, 2019, and KR 10-2018-0136647, filed November 8, 2018.  Copies of the foreign priority documents have been received in the instant application on January 14, 2020, and are not in the English language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 6, 9, 11, 12, 18 recite specific genes “represented by the base sequence” of a specific SEQ ID NO.  It is unclear what is meant by “represented by” and/or what the base sequence of the recited SEQ ID NO.  The claims read as if there is a sequence within the SEQ ID 
Claim 11 recites SEQ ID NO: 24, 25, and 26.  There does not appear to be a SEQ ID NO: 26 disclosed in the specification or sequence listing.  Further correction and/or clarification is requested.
Claims 2-4, 7-8, 10, 13-17, 19-20 are included in this rejection because they are dependent on the above claims and fail to cure its defects.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014 Biotechnology for Biofuels 7:122; IDS 08.26.19) in view of Verhoeven et al. (2017 Scientific Reports 7:46155; IDS 08.26.19), Feng et al. (2013 Biotechnology for Biofuels 6:96), and Hoffmann et al. (1999 Molecular Microbiology 31(3):  804-822).
Lee et al. disclose engineering a xylose-isomerase based pathway in Saccharomyces cerevisiae (S. cerevisiae) for efficient conversion yields.  To achieve efficient xylose utilization, xylA), a gene encoding xylulokinase (XKS1), and a gene encoding transaldolase (tal1) (at least p. 2).  Lee et al. disclose there is considerable interest in engineering yeast that utilize xylose (p. 2).  It is known that the host strains can be engineered to delete and/or overexpress genes to improve xylose utilization and/or inactivate competing pathways (p. 2).  Lee et al. do not teach deletion of a PMR1 and ASC1 gene.
Verhoeven et al. disclose mutation and/or deletion of PMR1 enabled instantaneous anaerobic growth on xylose (at least p. 1, 5).  Inactivation of PMR1 combined with overexpression of at least xylulokinase and xylA was shown to enable anaerobic growth of S. cerevisiae on xylose (p. 7).
Feng et al. disclose that the transcription factor Gcn4p, with Rpn4p and Yap1p, are always involved in xylose metabolism regardless of which xylose pathway is used and in which host the xylose pathway is expressed (p. 5-7, also Fig. 4).  The transcription factor analysis can provide insight towards improved engineering strategies for cellulosic ethanol production (p. 15).
Hoffmann et al. disclose that the yeast CPC2 gene, also described as ASC1, negatively regulates the transcriptional activation function of Gcn4p (p. 808).  The absence of the CPC2 gene leads to increased Gcn4p-mediated transcription (p. 816).
It would have been obvious to combine the references and arrive at the claimed transformed S. cerevisiae yeast strain, comprising at least a deletion of PMR1 and ASC1, and further comprising a gene encoding xylose isomerase (xylA), a gene encoding xylulokinase (XKS1), and a gene encoding transaldolase (tal1) (instant claim 1).  Lee et al. disclose engineering a S. cerevisiae strain that utilizes xylose, comprising a gene encoding xylose isomerase (xylA), a gene encoding xylulokinase (XKS1), and a gene encoding transaldolase tal1).  It was disclosed that deletion of PMR1 enabled instantaneous anaerobic growth on xylose (Verhoeven et al.) and deletion of ASC1 led to increased Gcn4p-mediated transcription (Hoffmann et al.), where it is known that Gcn4p is a transcription factor always involved in xylose metabolism (Feng et al.).  Therefore, one of ordinary skill would have reasonable motivation to include at least a deletion of PMR1 and ASC1 in the S. cerevisiae strain that utilizes xylose of Lee et al. because there was interest in developing S. cerevisiae that utilize xylose.  One of ordinary skill would have a reasonable expectation of success because the pathway for and genes involved in xylose metabolism was known.
Regarding instant claims 3-4, Lee et al. disclose the engineered S. cerevisiae is S. cerevisiae BY4741 (p. 2, 7).  It is closed in the instant specification that S. cerevisiae BY4741 is ATCC 201388 (application publication paragraph 0076).
Regarding instant claim 5, Lee et al. disclose the gene encoding xylose isomerase is xylA*, the gene encoding xylulokinase is XKS1, and the gene encoding transaldolase is tal1 (at least p. 2); therefore, Lee et al. can be deemed to disclose the claimed sequences representing xylA*, XKS1, and tal1 since Lee et al. disclose the same genes claimed.
Regarding instant claim 7, the engineered S. cerevisiae of Lee et al. further comprising at least a deletion of PMR1 and ASC1, as suggested by Verhoeven et al., Hoffmann et al. and Feng et al., would reasonably comprise the features and functions of the claimed transformed yeast strain since it comprises the same xylose pathway genes and deletions.
Regarding instant claims 8, 19-20, Lee et al. disclose culturing the S. cerevisiae strains in yeast medium comprising glucose and yeast medium comprising xylose, to produce ethanol (p. 7).
ylA*, XKS1 and tal1 into the S. cerevisiae strain (at least p. 7).  As noted above, Verhoeven et al. disclose deletion of PMR1 and Hoffmann et al. disclose deletion of ASC1.  Therefore, it would have been obvious to arrive at the claimed method for preparing a S. cerevisiae that utilizes xylose.
Regarding instant claims 2, 6, 13, Lee et al. disclose deleting gre3 and pho13 (p. 2).  Further, Lee et al. can be deemed to disclose the claimed sequences representing gre3 and pho13 since Lee et al. disclose deleting the same genes claimed.
Regarding instant claim 14, Verhoeven et al. disclose adaptive laboratory evolution to identify mutations in PMR1 (p. 7).  Therefore, it would have been obvious to identify and arrive at the claimed mutations in PMR1 and ASC1 by adaptive evolution.
Regarding instant claim 15, Verhoeven et al. used CRISPR-cas9 genome editing to express the xylose pathway genes and/or delete PMR1 (at least p. 2-3).  Therefore, it would have been obvious that the deletion of PMR1 and ASC1 and integration of genes xylA*, XKS1 and tal1, can be achieved by CRISPR/Cas9.

Claims 1-8, 9-11, 12-15, 16-18, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014 Biotechnology for Biofuels 7:122; IDS 08.26.19) in view of Verhoeven et al. (2017 Scientific Reports 7:46155; IDS 08.26.19), Feng et al. (2013 Biotechnology for Biofuels 6:96), Hoffmann et al. (1999 Molecular Microbiology 31(3):  804-822), Khramstov et al. (US 20100129885), and DiCarlo et al. (2013 Nucleic Acids Research 41(7):  4336-4343).  The teachings of Lee et al., Verhoeven et al., Feng et al., and Hoffmann et al., over at least instant claims 1-8, 12-15, 19-20, are noted above.  The cited art reference do not teach further including a gene in the butanol pathway.
Hbd, 3-hydroxybutyryl-CoA dehydratase includes Crt (at least Table 1).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further engineer the S. cerevisiae comprising at least a deletion of PMR1 and ASC1, and further comprising the genes xylA*, XKS1, and tal1, of Lee et al., Verhoeven et al., Feng et al., and Hoffmann et al., to further include a gene encoding a polypeptide of the butanol biosynthetic pathway, including genes encoding acetyl-CoA thiolase, 3-hydroxybutyryl-CoA dehydrogenase, 3-hydroxybutyryl-CoA dehydratase, butyryl-CoA dehydrogenase, butyraldehyde dehydrogenase, and butanol dehydrogenase, as disclosed in Khramstov et al. (instant claims 9, 16).  Khramstov et al. can be deemed to disclose at least one of the claimed sequences representing at least Hbd, Crt, Bdh since Khramstov et al. disclose the same genes claimed.  The motivation to do so is given by Khramstov et al., which disclose S. cerevisiae engineered to utilize xylose can be used to produce biofuels including ethanol and/or butanol (paragraph 0167).

Regarding instant claims 11, 18, it is disclosed in the instant specification that the claimed sequences representing the plasmids encoding the butanol pathway genes encode at least Hbd and Bdh (see at least application publication 0054).  Khramstov et al. disclose constructing plasmids encoding the butanol pathway genes (at least paragraph 0142).  Verhoeven et al. used CRISPR-cas9 genome editing to express the xylose pathway genes and/or delete PMR1 (at least p. 2-3).  DiCarlo et al. disclose genome engineering in S. cerevisiae using CRISPR-Cas9 systems (p. 4336).  Therefore, it would have been obvious to arrive at plasmid sequences representing at least the claimed butanol pathway genes because the nucleic acid sequences of plasmids used in at least Lee et al. and the CRISPR/Cas9 system of DiCarlo et al. were known and Khramstov et al. disclose the same butanol pathway genes claimed. 

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656